Citation Nr: 1503014	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral jungle rot of the feet.

2.  Entitlement to service connection for a heart disorder, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a respiratory disorder, to include as secondary to a heart disorder.

4.  Entitlement to service connection for arthritis of the right hip.

5.  Entitlement to service connection for arthritis of the left hip.

6.  Entitlement to an effective date earlier than September 30, 1992, for the award of a 10 percent evaluation for tinnitus.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to August 1971, including service in Vietnam from January 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia, and a June 2010 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction lies with the RO in Atlanta, Georgia, where the Veteran resides.  The April 2008 rating decision denied service connection for bilateral jungle rot, heart problems, and respiratory problems.  The June 2010 rating decision denied service connection for arthritis of the left hip and arthritis of the right hip.  

The Board notes that in a July 2011 rating decision from the St. Petersburg, Florida RO, service connection for ischemic heart disease (claimed as heart problems), was adjudicated pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989).  The July 2011 rating decision confirmed and continued the previous denial of the Veteran's claim for service connection for heart problems.  

The Veteran testified at a November 2014 hearing held via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral jungle rot of the feet, service connection for a respiratory disorder, service connection for a heart disorder, service connection for arthritis of the right hip and service connection for arthritis of the left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an effective date earlier than September 30, 1992, for the award of a 10 percent evaluation for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an effective date earlier than September 30, 1992, for the award of a 10 percent evaluation for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the November 2014 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to an effective date earlier than September 30, 1992, for the award of a 10 percent evaluation for tinnitus.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an effective date earlier than September 30, 1992, for the award of a 10 percent evaluation for tinnitus is dismissed.


REMAND

Bilateral Jungle Rot of the Feet

At the November 2014 Board hearing, the Veteran stated that he suffered from jungle rot of the feet while in Vietnam, with symptoms such as blisters, bad odor, and soreness.  He stated that he was treated by the medic and was given foot power and told to get Blis-to-Sol (a topical antifungal medication) for treatment.  The Veteran indicated that he continued to have problems with his jungle rot after he left service, and still has problems today.  He stated that he continued to self-medicate for treatment since he left service.  The Veteran also stated that when he told doctors that he had jungle rot, he was told that a lot of people who were in Vietnam had the same condition as he did.  

Although there are no treatment records that document a skin disorder of the feet, the Veteran is competent to state that he has a skin disorder of the feet, to include fungus or a rash (as implied by the phrase "jungle rot"), as this is a condition which can be established by lay observation alone, although its exact nature or diagnosis may need to be determined by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  The Veteran is also competent to report the circumstances of his service and has presented lay evidence of continuity of symptomatology.  However, as the Board does not have sufficient evidence to decide this claim, as the nature of the Veteran's current skin disorder of the feet has not been identified, a VA examination and opinion is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Heart Disorder and Respiratory Disorder

At his November 2014 Board hearing, the Veteran indicated that he was diagnosed with ischemic heart disease in March 2012 while undergoing VA treatment at the VAMC Augusta.  A review of the record reveals that there are some VA treatment records up to 2011, and some VA treatment records from 2013 in the claims file, but there does not appear to be any records from 2012.  On remand, complete VA treatment records from 2012 to present, should be obtained and associated with the claims file.  The Veteran also stated at his hearing that he was to undergo a stress test in November 2014, and that he would be provide a copy of the results.  However, it does not appear that the results were provided, so the Veteran should  be contacted and asked to complete the proper release forms to obtain the records from the November 2014 stress test, and then the records should be obtained. 

The Veteran underwent a VA examination in May 2011.  Following a stress test, the examiner found that testing showed no exercise induced ischemia.  An EKG showed bradycardia with right bundle branch block.  However, the Veteran has indicated that he was diagnosed with ischemia in March 2012, and problem lists from VA treatment records as recent as 2013 indicate a nonspecific abnormal cardiovascular function study.  In light of the evidence of the of a possible current  disability and considering the fact that the Veteran served in Vietnam and would be  presumed to have been exposed to herbicides, see 38 C.F.R. § 3.307(a)(6)(iii), the Board finds that remand for a new VA examination and opinion is warranted.  

Regarding his claim for service connection for a respiratory disorder, the Veteran is claiming that his respiratory disorder is secondary to his heart disorder.  He stated at his November 2014 Board hearing that his doctors indicated that he suffered from respiratory issues related to his heart condition.  The Veteran also stated that he had been suffering from shortness of breath since about 1977, when his heart condition manifested.  As such, the claims for entitlement to service connection for a heart condition and a respiratory condition are inextricably intertwined and the claim for service connection for a respiratory disorder must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Arthritis of the Right Hip and Left Hip

The Veteran stated at the November 2014 Board hearing that he is currently receiving treatment for his hips from Dr. S.N., a private chiropractor.  The claims file does not contain any treatment records from Dr. S.N.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from Dr. S.N. should be obtained, as well as any other private facilities where he has received treatment.

At his November 2014 Board hearing, the Veteran stated that he injured his right and left hip jumping off helicopters and off of a tank while service in Vietnam.  He further stated that he continued to have pain in his hips and started going to a chiropractor right after he got out of service.  The Board accepts the Veteran's assertions that he jumped out of helicopters and tanks while serving in Vietnam as credible and consistent with the circumstances of his military service as an Armor Crewman.  See 38 U.S.C.A. § 1154.  Private treatment records from November 2002 note the Veteran with hip pain, and following an x-ray, he was found to have spondylosis and degenerative changes.  VA treatment records show a history of hip pain, and a January 2010 VA problem list shows a diagnosis of "osteoarthritis LS/hip."  In light of the above, the Board finds that a remand for a VA examination is warranted to determine if the Veteran has right and left hip arthritis that is related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of results from his November 2014 stress test, as well as the complete records from his chiropractor, Dr. S.N., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain updated VA treatment records from the Charlie Norwood VA Medical Center in Augusta, Georgia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2012 to the present.

3.  After completion of the above, the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his claimed bilateral jungle rot of the feet.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner should address the following:

The examiner should clearly identify all current skin disorders of the feet.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a skin disorder of the feet had its onset during active duty service, or is otherwise related to Veteran's active duty service.  The examiner should specifically discuss the Veteran's statements regarding developing jungle rot in his feet while in Vietnam and his continuity of symptomatology since service.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and explain why.

4.  Schedule the Veteran for a VA heart examination in order to ascertain whether he has ischemic heart disease, or any other heart disease, and the etiology thereof.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner should answer the following:

The examiner should ascertain whether the Veteran has ischemic heart disease.  For any diagnosed disorder of the heart other than ischemic heart disease (if diagnosed), the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the heart condition is related to the Veteran's service, to include as due to presumed exposure to herbicides.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and explain why.

5.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of his arthritis in the right and left hip.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner should answer the following:

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed arthritis of the right and left hip had its onset during the Veteran's service, was manifest to a compensable degree within one year after discharge from service, or is otherwise related to service.  The examiner is requested to specifically address the Veteran's statements regarding having jumped out of helicopters and out of a tank while on duty in Vietnam.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and explain why.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


